DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  the limitation “the plane of the bottom surface” should be “the plane (B) of the bottom surface”.  
Claim 7, the limitation “corrugation or waves” appears to be intending “corrugations or waves”.
	Claim 8, the limitation “centred” should be “centered”. The limitation “a semiconductor body” should be “the semiconductor body”. 
	Claim 10, the limitation “at least one spark plug” should be “at least one of the spark plug” 
	Claim 11, the limitation “A turbine engine comprising: a combustion chamber and spark plug; or at least the spark plug, wherein the spark plug is the spark plug of Claim 8” is repetitive where the limitation should be “A turbine engine comprising a combustion chamber and the spark plug of claim 8”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “a main axis” at line 3 renders the claim indefinite because its unclear whether this is the same as the previously claimed main axis (A) in line 1 or not. The Examiner notes that the Applicant specifically denotes the first main axis as (A) but not the second claimed main axis. Additionally, if the axes are in fact different axes, its unclear to which the subsequent reference “the main axis” at line 4 is referring. The subsequent recitation to the main axis A in the last line further compounds the ambiguity. 
	Regarding claims 2-4, 7, the limitation “the main axis” further compounds the ambiguity raised in claim 1 above. 
	Regarding claim 5, the limitation “the rib” lacks antecedent basis.
	Regarding claim 6, the limitation “it” renders the claim indefinite because its unclear what is being referred to. 
	Regarding claim 8, the limitation “the main direction (A) lacks antecedent basis where its unclear whether this is referring to the axis A or the direction along with the axis extends. Furthermore, the limitation “a contact surface of the outer electrode” being subsequent to the introduction of the “semiconductor body according to claim 1” renders the claim indefinite because its unclear whether the limitation is the same or different from that previously claimed in claim 1 or not. It is further noted that claim 8 recites 
	Regarding claim 11, the limitation “spark plug; or at least the spark plug, wherein the spark plug is the spark plug of Claim 8” renders the claim indefinite because its unclear how many spark plugs are being claimed. The limitation spark plug in line 2 appears to be introducing a spark plug where the limitation “or at least the spark plug” does not appear to be reference the spark plug in line 2 because of the phrasing in the alternative. Thus, it become unclear how many spark plugs are being claimed and whether they reference each other. 
	Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshima et al. US 5,204,579.



    PNG
    media_image1.png
    745
    647
    media_image1.png
    Greyscale

Regarding claim 1, as best understood,  Oshima discloses a semiconductor body 2a, see col. 3, lines 30-33, the upper corrugation is made of aluminum nitride, revolving around a main axis (A), the centerline of which by the axis of symmetry, for a spark plug of a turbine engine, see title, col. 1, a spark plug for an internal combustion engine which is capable of being used in a gas turbine engine, the semiconductor body comprising a baseplate, the side labeled planar, and an upper portion, the side labeled corrugated, extending from the baseplate along the main axis A, the baseplate comprising a bottom surface, the portion labeled planar, substantially defined in a plane (B) perpendicular to the main axis A, the bottom surface is formed in a plane that is perpendicular to the axis of symmetry, and a first conical surface, labeled conical, intended to cooperate at least partially by form-fitting with a contact surface of an outer electrode of the spark plug, the claims are only positively reciting the semiconductor body where the conical portion can be used to cooperate with a hypothetical form fitting contact surface of an outer electrode of the spark plug, wherein the upper portion comprises an interface opposite the bottom surface along the main axis A and featuring a profile that is at least partially corrugated, labeled corrugated, where the corrugated portion is opposite to the bottom surface. 
	Regarding claim 2, Oshima discloses the upper portion comprises a peripheral surface that is substantially cylindrical around the main axis and delimiting the interface. The upper portion is labeled as a peripheral surface including the portion that contains the corrugations where the upper portion of the body is substantially cylindrical since the peaks of the corrugations are in line with the remaining portions of the cylindrical body. 


    PNG
    media_image2.png
    631
    521
    media_image2.png
    Greyscale

	Regarding claim 3, Oshima discloses the interface comprises a rib that protrudes along the main axis. Referring to annotated figure above, the ends of the rib are labeled as rib above. 
	Regarding claim 4, Oshima discloses the rib features a cylindrical outer surface with a cylindrical axis perpendicular to the main axis. Referring to the annotated figure above, the outer surface is cylindrical and coaxial with the main axis. 
	Regarding claim 6, Oshima discloses the upper portion is made of a ceramic material, i.e. aluminum nitride, see claim 1 above. 
	
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandelis US 2009/0178358.
.  

Allowable Subject Matter
Claims 5, 7, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 5, the prior art does not appear to teach “two protuberances that are diametrically opposed to one another on either side of (a) rib along a plane (C) perpendicular to the plane (B) of the bottom surface.”
	Regarding claim 7, the prior art does not “the interface features corrugation or waves that rise or fall about the main axis (A) along a circumferential direction.” Rather the prior art above, appears to show the corrugations in the axial direction along the main axis. 
	Regarding claim 8, the prior art does not teach the claimed semiconductor body implemented into a spark plug relative to the claimed electrodes. 
	Claims dependent thereon are allowable for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741